347 S.W.3d 165 (2011)
ST. LOUIS COUNTY, Respondent,
v.
Brett DARROW, Appellant.
No. ED 95832.
Missouri Court of Appeals, Eastern District, Division Three.
August 20, 2011.
Brett Darrow, St. Louis, MO, pro se.
Patricia Redington, Christopher J. McCarthy, Nakeyia S. Williams, St. Louis, Clayton, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.


*166 ORDER

PER CURIAM.
Brett Darrow (Darrow) appeals from the trial court's judgment finding him guilty of speeding, in violation of St. Louis County Revised Ordinance Nos. 1204.020. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).